Title: From James Madison to Joseph Anderson, 14 July 1813
From: Madison, James
To: Anderson, Joseph


Wednesday, July 14, 1813.
J. Madison presents his respects to Mr. Anderson, and informs him that he will, on Friday next, at 11 o’clock receive the Committee of the Senate instructed to communicate to the President their resolution of the 16th ultimo. The committee are apprized, by his late message to the Senate, of the grounds on which he will be obliged to decline the proposed conference with the committee upon the matter of that resolution.
